DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/555,260, filed on August 29, 2019. Claims 1-18 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on November 20, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are directed towards a method, claims 7-12 are directed towards a computer program product and claims 13-18 are directed towards a system, which are among the statutory categories of invention.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating an optimized errand plot for an errand involving one or more tasks at one or more locations.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, analyzing associated user criteria for each task to determine which tasks of the plurality of tasks have a temperature sensitive attribute or a user defined urgency attribute; determining a task sequence by arranging the tasks of the plurality of tasks that have user defined urgency attribute first, tasks of the plurality of tasks that have a temperature sensitive attribute last, and the remaining tasks of the plurality of tasks therebetween; and generating an errand plot in a sequence of the associated locations based on the determined task sequence constitutes methods based on commercial interactions involving business relations. The recitation of a computing device does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 7 and 13 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites obtaining, by a computing device, a plurality of tasks input by a user, each task having an 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a computing device, computer program product residing on a non-transitory computer readable storage medium and computing system including one or more processors and one or more non-transitory memories storing executable program instructions amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification Fig. 1; [0022]; [0031]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2, 3, 6, 8, 9, 12, 14, 15 and 18 recite alerting or outputting limitations and claims 5, 11 and 17 recite supplementing each task with location and/or time from a cloud database, which are limitations considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 3, 9 and 15 recite detecting a presence of temperature sensitive cargo with a temperature sensor, which amount to using a generic computer component as a tool to apply the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 4, 10 and 16 recite steps that further narrow the abstract idea. Therefore claims 2-6, 8-12 and 14-18 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al., U.S. Publication No. 2018/0195869 [hereinafter High].

Referring to Claim 1, High teaches: 
A computer-implemented method comprising:
obtaining, by a computing device, a plurality of tasks input by a user, each task having an associated location and associated user criteria (High, [0018]), “the order data module 110 may be configured to manage data, for example, pickup address, delivery address, item or items in the order, customer name, etc., for one or more orders placed by customers…”; (High, [0027]), “The order data can include customer data, item data, delivery address, pickup address, transaction amount, requested delivery time, and the like. The order data may also include, as part of the item data, an optimum level of freshness, a desired level of freshness, an 
analyzing associated user criteria for each task to determine which tasks of the plurality of tasks have a temperature sensitive attribute or a user defined urgency attribute (High, [0020]), “the analysis module 130 may be configured to analyze sensed data and order data, and determines delivery time and delivery order for each item”; (High, [0027]), “The order data can include… requested delivery time, and the like. The order data may also include, as part of the item data, an optimum level of freshness, a desired level of freshness, an expiration date or time, an optimum temperature, and other data related to desired or required quality of the item”; (High, [0029]); 
determining a task sequence by arranging the tasks of the plurality of tasks that have user defined urgency attribute first, tasks of the plurality of tasks that have a temperature sensitive attribute last, and the remaining tasks of the plurality of tasks therebetween (High, [0029]), “the analysis module 130 selects between the first navigation route and the second navigation route based at least in part on the analysis of the quality of the first item and the second item. In this manner, the analysis module 130 selects an order for delivery of items based on the freshness or quality of the items. For example, if the quality of the first item is lower than the quality of the second item, then the first item is selected for delivery first. Some items for delivery may have a short-shelf life or short time period of optimum freshness or quality. These items may be selected by the analysis module 130 to be delivered before other items to ensure the customer receives items at an optimum quality. The analysis module 130 may retrieve and analyze an expiration date or time for each of the items in the 
generating, by the computing device, an errand plot in a sequence of the associated locations based on the determined task sequence (High, [0021]), “The routing module 140 may generate a navigation route between the location of the vehicle and a delivery address for each order of items”; (High, [0029]), “The analysis module 130 may retrieve and analyze an expiration date or time for each of the items in the vehicle, and selects between the first navigation route and the second navigation route based at least in part on the expiration date or time”; (High, [0012]), “…The quality of items is analyzed, and navigation routes are selected for delivering respective items based on analysis of the quality of the items. In this manner, the vehicle monitoring system described herein continually monitors the quality of the items in the vehicle, and determines an order of delivery for the items based at least on the quality of the items”.

Referring to Claim 2, High teaches the method according to claim 1. High further teaches: 
wherein the plurality of tasks are obtained by at least one input process selected from the group consisting of:
voice, haptic, connected device, and connected cloud (High, [0063]), “The computing device 500 may include other I/O devices for receiving input from a user, for example, a keyboard or any suitable multi-point touch interface 508, a pointing device 510 (e.g., a mouse), a microphone 528, and/or an image capturing device 532 (e.g., a camera or scanner). The multi-point touch interface 508 (e.g., keyboard, pin pad, scanner, touch-screen, etc.) and the pointing 

Referring to Claim 3, High teaches the method according to claim 1. High further teaches: 
further comprising:
detecting a presence of temperature sensitive cargo with a temperature sensor (High, [0015]), “… the delivery vehicle may include a refrigeration unit and/or a heating unit to keep items cold or hot according to compliance standards. In one embodiment, the data sensed by the sensors disposed in the vehicle includes temperature data…”; and 
alerting the user (High, [0016]), “… multiple sensors disposed in the vehicle may sense various characteristics of the vehicle and the items in the vehicle. In one embodiment, if the sensed data indicates an item is damaged, then an alert is generated at a computing device installed in the vehicle or used by the driver of the vehicle. The alert may indicate to the driver that the item should not be delivered since it is damaged”; (High, [0032]), “the analysis module 130 analyzes the sensed data and may determine that an item in the vehicle is damaged. If an item is determined to be damaged, then the analysis module 130 may transmit a message indicating cancellation of delivery for the damaged item… The message may also be transmitted to a user or customer device (e.g., device 415) and/or the driver of the delivery vehicle”. 

Referring to Claim 5, High teaches the method according to claim 1. High further teaches: 
further comprising:
supplementing each task with location and/or time from a cloud database (High, [0060]), “an exemplary computing device 500 that may be used to implement exemplary embodiments of the vehicle monitoring system 100 described herein”; (High, [0066]), “the operating system 516 may be run on one or more cloud machine instances”; (High, [0064]).

Referring to Claim 6, High teaches the method according to claim 1. High further teaches: 
further comprising:
outputting the errand plot to a display device or a navigation system (High, [0021]), “The routing module 140 may generate a navigation route between the location of the vehicle and a delivery address for each order of items. The routing module 140 may update the navigation route based on an update in delivery address. The routing module 140 may also generate a navigation route between the location of the vehicle and a pick-up address for an order. In one embodiment, the routing module 140 is included at a computing device (e.g., device 410) or a server (e.g., server 430)”; (High, [0067]; [0012]; [0026]).

Referring to Claim 7, High teaches: 
A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors (High, [0060]), causes at least a portion of the one or more processors to perform operations comprising:
Claim 7 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 8 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 9 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 13, High teaches: 
A computing system including one or more processors and one or more non-transitory memories storing program instructions that, when executed (High, [0060]), perform operations comprising:
Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over High et al., U.S. Publication No. 2018/0195869 [hereinafter High], and further in view of Beaurepaire, U.S. Publication No. 2020/0378771 [hereinafter Beaurepaire]. 

Referring to Claim 4, High teaches the method according to claim 3. High teaches a routing module may update the navigation route (see par. 0021), but High does not explicitly teach: 
further comprising:
updating the errand plot to route the user home.
However Beaurepaire teaches: 
further comprising:
updating the errand plot to route the user home (Beaurepaire, [0114]), “in order to find out which transport hubs need to be considered from a starting location 601, the routing platform 105 generates a corridor defined by boundaries around an optimal route. By way of 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified navigation route to include the route home limitation as taught by Beaurepaire. The motivation for doing this would have been to improve the method of determining an order of delivery for the items based at least on the quality of the items in High (see par. 0012) to efficiently include the results of optimizing navigation routes to minimize detours and the number of stops for drivers (see Beaurepaire par. 0097).

Claim 10 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garden et al. (US 20200070717 A1) – A controller may manage fulfillment of orders while the vehicle is enroute by controlling an operation of one or more on-board preparation equipment. The controller may also receive order status information and travel information associated with final delivery destinations. Once the vehicle is at its destination to be used as a hub for final deliveries, one or more displays on the vehicle may display final delivery information to final delivery people based on the status information and the travel information.

Fu et al. (US 20200143319 A1) – Systems and methods for optimizing delivery vehicle resources (e.g. a plurality of vehicles) are described herein. A delivery route is calculated for each vehicle having a delivery order based on the set of delivery parameters. An optimized delivery route is calculated for each vehicle having a delivery order based on the set of delivery parameters.

Ferguson et al. (US 20190047356 A1) – The conveyance system autonomously drives the autonomous robotic vehicle between one or more grocery storage locations and one or more delivery locations. The compartment receives one or more grocery items stored at the one more grocery storage locations. The compartment includes a temperature control module configured to maintain the compartment within a predetermined temperature range to provide temperature control for the one or more grocery items as the conveyance system drives between the one or more grocery storage locations and the one or more delivery locations.

Tulli (US 20180330727 A1) – User inputs to device can be achieved via internet connected applications running on smartphones or the like, touchscreen and/or responses from cloud-based processing of voice commands received from the remote processing service by device.

Cardoso et al. (Integration of a Food Distribution Routing Optimization Software with an Enterprise Resource Planner) – In this paper, the overall architecture of the i3FR system is presented, which includes several modules and services (such as ERP, routing optimization and data acquisition modules), and the communication between them. The novelty in the proposed architecture comprises: (i) the application to a fresh goods distribution network, with multiple restrictions on goods' acclimatization; (ii) a data acquisition system which includes vehicle data and environmental data from the vehicles' refrigerated volumes, such as temperature; and (iii) the integration of the VRPTW optimization system with an existing ERP. A case-study is described and validates the overall implementation. The main contribution of paper is the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624